Citation Nr: 1206099	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-45 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a certificate of eligibility for specially adaptive housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to August 1967. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge sitting in Las Vegas, Nevada, in May 2011.  A transcript of the hearing is associated with the claims file.

The Veteran testified in May 2011 that he believed his carpal tunnel syndrome and tennis elbow were the result of his service connected muscular dystrophy.  The issues of service connection for carpal tunnel syndrome and tennis elbow as secondary to the service connected muscular dystrophy, have thus been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection is in effect for muscular dystrophy, evaluated as 100 percent disabling, and for atrophy of the thoracolumbar muscles causing restrictive ventilatory impairment associated with muscular dystrophy, evaluated as 20 percent disabling.  Since July 2000, he has been in receipt of special monthly compensation based on being housebound under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

2.  The Veteran's service-connected disabilities result in the functional equivalent of loss of use of the lower extremities; the resultant functional loss of use of the lower extremities affects the functions of balance or propulsion so as to preclude locomotion without the aid of a cane.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. §§ 1110, 1131, 2101, 2101A, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.809 (2011); 75 Fed. Reg. 57859 (September 23, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the present case, the Veteran filed his claim for a special adaptive housing in February 2008.  The RO sent the Veteran a letter in April 2008, prior to the adjudication of his claim, advising him of the elements required to support his claim, and of the respective duties of VA and the claimant in obtaining supporting evidence.  

The record also reflects that all pertinent, available treatment records have been obtained.  In addition, the Veteran submitted additional evidence in the form of a statement at his May 2011 hearing with waiver of AOJ review.  See 38 C.F.R. § 20.1304 (2011).  The Veteran was afforded appropriate VA examinations in June 2008 and July 2010.  In December 2010, he was afforded additional VA examination pursuant to a claim for service connection for a lower back disability, which is not before the Board.  These examinations provide a sufficient basis upon which to adjudicate this claim.  They are therefore adequate for the purpose of evaluating this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no other evidence that has been identified that could be obtained to substantiate this claim that has not been obtained.

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbows, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 75 Fed. Reg. 57859 (September 23, 2010); 38 C.F.R. § 3.809.

For purposes of 38 C.F.R. § 3.809, the phrase "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 in. or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.

Background

The Veteran argues that due to the combined effects of his service-connected disabilities, he qualifies for a specially adapted housing allowance or a special home adaptation grant.  The Veteran's established service-connected disabilities are muscular dystrophy, evaluated as 100 percent disabling, and atrophy of the thoracolumbar muscles causing restrictive ventilatory impairment associated with muscular dystrophy, evaluated as 20 percent disabling.  Since June 2000, he has been in receipt of special monthly compensation under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 350(i) on the basis of being housebound.  This decision was based on the Veteran being granted a 100 percent evaluation for his muscular dystrophy and medical findings that the Veteran's significant weakness and progressive muscular atrophy in both arms, legs and back substantially confined him to his dwelling.  His combined evaluation since July 2000 has been 100 percent.  

The Veteran seeks entitlement to financial assistance in acquiring specially adapted housing assistance or a special home adaptation grant for the purpose of putting in ramps, widening his bathroom to accommodate a wheelchair, and putting in a walk-in tub with Jacuzzi.  The Veteran testified before the undersigned in May 2011 and before a hearing officer appearing at the local RO in July 2009 that he lacks the strength to get himself out of the bathtub, and that the Jacuzzi would help with pain management.  He reported that he does not need a wheelchair yet, but he ultimately will.  He testified that his balance is affected by his disease, which is progressive.  Pertinently, he ambulates with a cane and has had near falls.  

A June 2008 VA examination shows that the Veteran is diagnosed with a form of muscular dystrophy labeled spinal muscular atrophy with onset in 1966.  The condition initially presented with weakness of the right shoulder and inability to raise it properly.  It spread rapidly to the left shoulder, the pectoral muscles and other muscles around the shoulder girdle.  There is some evidence of muscular atrophy in the pelvic girdle, but the primary disease now involves the shoulder girdle, pectoral muscles, muscles about the thorax, and paraspinal muscles, causing significant spinal instability.  The examiner observed that the disease has taken a great toll on the Veteran, who currently finds self-care is becoming increasingly difficult.  The Veteran reported he is able to walk with a cane about 150 feet maximum but unable to stand at attention, run or to bring himself up from a squatting or kneeling position.  He is unable to get his arms to the shoulder level and therefore has difficulty bathing, shampooing his hair, and grooming including shaving, dental care, hair care, etc.  He requires the assistance of another on a regular basis to dress himself.  He has difficulty toileting with difficulty cleaning himself.  He has some difficulty eating, since he has problems bringing his hands to his mouth.  He can do a little shopping but cannot bring his arms to take items off the shelf if they are above the shoulder level.  He cannot do any housekeeping and only minimal laundry.  He reported significant pain in his shoulders and spine with some radicular pain to the ulnar distribution of the left hand and loss of motion in the neck with neck pain, hip pain and knee pain also.  Resting pain level is four and flares to a ten daily.  

The Veteran was observed to be right handed.  The examiner observed that pectoral and deltoid muscles were completely atrophied.  Upper and lower trapezius, supraspinatus, infraspinatus, and subscapularis muscles were wasted, with the latissimus dorsi, serratus anterior, and other muscles about the thorax being significantly wasted.  The interscapular muscles were wasted so that there was winging of the scapula.  The biceps and triceps muscles, forearm muscles, and small muscles of the hands were observed to be fairly strong and preserved.  There was no interosseous muscle atrophy.  Right and upper extremities were approximately equal with grip strength on the left of 75 pounds and on the right of 70 pounds.  Sensory examination was normal in the upper extremities and reflexes were weak but present.  Abdominal muscles were weakened so that the Veteran had difficulty sitting up from a lying down position and getting off a chair.  With the Veteran standing erect, the examiner observed a definite dextroscoliosis with veering of the entire spine to the right.  There was obvious paraspinal muscle atrophy.  In the lower extremities, the pelvic girdle seemed to be fairly normal despite previous studies indicating atrophy.  Thighs and calf muscles were large and muscular.  He was able to raise the thighs up against gravity and resistance without too much trouble.  Right and left thighs were equal, with strength at about 4 of 5.  The quadriceps, hamstring muscles were about equal, measuring 4 of 5.  Dorsi and plantar flexors of the ankles were normal on the right and left, measuring 5 of 5.  The Veteran was able to heel and toe walk.  There was no sensory deficit in either lower extremity.  Knee jerks and ankle jerks were active and equal bilaterally.  Results of X-rays showed significant degenerative changes in the spine especially in the cervical spine.

The examiner noted concern of significant degenerating disease in the spine itself from lack of muscle control and buffering.  Back motion was greatly limited.  Shoulder joints had close to normal range of motion passively, but there was no muscle strength to bring them to that motion.  Elbows and wrists were found to be okay.  The diagnosis was of spinal muscle atrophy, which was observed to be a chronic progressive disorder.  The examiner noted that the Veteran will become increasingly disabled over time.  

A July 2010 VA examination for muscles shows that the Veteran reported his condition was worsening, with decreased coordination and loss of balance, increased fatigability, weakness, uncertainty of movement and problems with balance.  He stated he felt he is going to need a wheel chair.  The examiner noted that the Veteran had been diagnosed with muscular destroy of the upper and lower extremities with onset in 1966.

The examiner observed the Veteran to walk with a cane, hunched over and very sluggish.  Muscles currently involved were identified as multiple muscles of the shoulders, left intercostal muscles, anterior muscles of the chest and upper abdomen, and weakness of both thighs.  Muscle function was found to be abnormal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  Overall function was described as involving weakness of muscles of shoulder prohibiting lifting the shoulder joints; weakness of the muscles of the thigh, chest, and upper abdomen; and problems with balance.  Loss of deep fascia and muscle substance was found in many muscles.  

The examiner diagnosed muscular dystrophy since 1966.  The examiner observed that the condition was slowly getting worse and that the Veteran frequently lost his balance.  He was unable to take his shirt off and needed help.  He lost his balance and most of the weakness was located in his upper body.  The examiner assessed severe functional impairment of the ability to shop, participate in recreation, travel, bathe, dress, toilet, and groom.  Exercise and sports were prevented, and doing chores was moderately impaired. 

A December 2010 VA examination shows a history of loss of balance with wasting of the thoracic and lumbar spinal muscle on the left side following diagnosis with muscular dystrophy.  Computed tomography (CT) scan showed atrophy of all paralumbar muscles in the left back in 1997.  In 2009, the Veteran herniated two discs in his back getting out of his car, requiring lumbar diskectomy in November 2010 after conservative treatment failed.  The Veteran required a cane to ambulate since 2000.  He reported his condition had worsened and that he was concerned he will be wheelchair confined sooner or later.  He reported a history of obstipation, numbness, paresthesias, leg or foot weakness, falls and unsteadiness as well as fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  The Veteran described the pain as sharp, aching, and shooting severe, constant, and daily with radiation into the arms and legs.  He reported being able to walk 150 feet intermittently with a cane.  The examiner reported objective observations of marked levoscoliosis with the right shoulder drooping and winging of the scapula.  His head was off center and to the right, and he walked with an antalgic gain with the lower torso going to the left and the upper torso going to the right.  Spinal kyphosis, lumbar lordosis, reverse lordosis, list and scoliosis were all present.  There were findings of atrophy, tenderness, weakness and pain with motion in all parts of the spine.  Range of cervical spine motion was 45 degrees flexion 30 degrees extension, 45 left lateral flexion, 75 degrees left lateral rotation, 45 degrees right lateral flexion, and 75 degrees right lateral rotation.  Range of thoracolumbar spine motion was 90 degrees flexion, 25 degrees extension, and 30 degrees bilateral lateral flexion and rotation.  All measurements considered pain and pain on motion and no additional limitation of motion was found after repetition.  Sensory examination was normal to vibration, position sense, pain or pinprick and light touch.  No dysesthesias was found.  Motor examination found atrophy and weakness in pelvic and shoulder girdle muscles, and paraspinal muscles throughout the spine, greater on the left.  Atrophy and weakness was also found in the chest, abdominal, and thigh muscles.  Results of X-rays showed mild thoracic spondylosis, levoscoliosis and degenerative changes in the lumbosacral spine, and osteoarthritis and degenerative disc disease in the cervical spine.  Magnetic resonance imaging (MRI) showed L2-3 disk protrusion causing right L2 neuroforaminal narrowing and impingement of the L2 root.

The examiner diagnosed spinal muscular atrophy, multi-level degenerative disc disease, severe levoscoliosis, and status post lumbar diskectomy L2-3 to lumbar radiculopathy.  Effects on usual occupational activities were identified as decreased concentration, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the upper and lower extremities, and pain.  Severe impairment was found in such activities of daily living as grooming, bathing, toileting, chores, shopping and driving; and exercise, sports, and recreation were prevented.   

Private treatment records show the Veteran underwent right L2 lateral foraminotomy and right L2-3 far lateral diskectomy in November 2010.  A statement from his private treating chiropractor, dated in August 2009 and October 2010 show that the Veteran's muscular dystrophy affects the flexor muscles causing a functional deficit that renders him unable to rise unassisted from a supine position.  In addition, the physician observed, the Veteran's postural muscles are affected asymmetrically, causing him to list to the right when attempting to stand or ambulate.  Although he uses a cane, he can only walk for a very short distances without fatiguing and risking a fall.  The remaining functional postural muscles are hypertonic chronically, causing great discomfort that is only relieved by hot baths.   In summary, the physician observed

[t]he Veteran's condition is permanent, progressive, and destined to result in a great deal of functional disability due to the loss of function of his postural muscles ... 

[i]n the Veteran's case, his lack of postural muscle strength causes him to have decreasing resistance to gravity, both in his spinal supportive structures and in his limbs.  Further, his condition is leading to a still greater degree of impairment due to the ongoing progressive loss of function in his arms and legs, in addition to his torso due to this disease.

He has observed that he is progressively losing function, and in observing him over 5 years, I would have to agree.  I believe that his level of disability is severe and worsening.

A receipt is of record showing that the Veteran rented a power wheelchair for six days from July to August 2010.  

VA treatment records dated from 2002 to 2011 show treatment for his muscular dystrophy.  These records also show the Veteran was referred to an exercise program called MOVE prior to bariatric surgery, and that his hobby is golf.  An entry dated in April 2011 reflects that the Veteran was able to play a round of golf.

The Veteran testified and has stated he will end up in a wheelchair.  He presented evidence that he had rented a motorized wheelchair in 2010 for six days, and testified in May 2011 that he was applying to obtain one permanently.  He testified that he did not yet require it, but that once he started using it, he knew he would be in it all the time.  He further testified that he had attempted to participate in a program called MOVE, which was recommended so that he could lose weight, and is a requirement prior to bariatric surgery.  He reported that he failed the program because he was unable to participate effectively in the exercise portion.  While he can walk with a cane, he continues to have serious balance problems.

In a May 2011 statement the Veteran further argued that his disabilities approximately loss of upper and/or lower limbs because he is unable to reach above his shoulder to grasp and get something out of a cupboard; participate in sexual relations with his spouse; get into and out of a bathtub, complete activities of daily living such as grooming and dressing himself; and get out of bed without assistance.  He further stated that pain in his shoulder is excruciating, making sleep difficult and requiring pain medication.  Finally, he stated that he can walk but only with a cane.  


Analysis

The Board recognizes the gravity of the Veteran's illness and the medical observations that it is a condition that will only worsen.  As shown above, the Veteran has significant physical impairment as a result of his service-connected disabilities.  This impairment includes the inability to ambulate without the use of an assistive device (in this case, a cane).   The evidence shows that he cannot stand at attention, run, squat, or kneel.  While he can walk as much as 150 feet with a cane, there is little evidence to suggest that he would walk without the use of such device.  In fact, his chiropractor noted in an August 2009 statement that the Veteran, even with the use of a cane, could walk only for "very short distances without fatiguing and risking a fall."

Based on a review of the evidence, to include the Veteran's credible testimony regarding his mobility problems, the Board is of the opinion that the Veteran's service-connected disabilities result in the functional equivalent of loss of use of the lower extremities so as to preclude location without the aid of devices such as braces, crutches, canes, or a wheelchair.  Accordingly, the Board concludes that the criteria required for the issuance of a certificate of eligibility for assistance in acquiring specially adapted housing are met.  


ORDER

The claim of entitlement to a certificate of eligibility for specially adapted housing is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


